Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed on 06/11/2021:
Claims 1-6 and 10 have been examined.
Claim 7-9 have been canceled by Applicant.
Claims 1, 3 and 10 have been amended by Applicant.
Claims 1-6 and 10 have been allowed.

Response to Amendment
Claim Rejections - 35 USC § 112
1.	Applicant’s amendments have overcome the 112(b) or 112 2nd paragraph rejections to claims 1-6 and 10 from the previous Office Action.

ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search, the examiner was able to find the closest prior art of record, which is Lee (Pub. No.: US 2018/0173219A1) taken either individually or in combination with other prior art of Okada (US Pat. No.: 9759572B2), who describe a system that performs a method; the system that receives a desired destination and detects one or more energy characteristics about one or more batteries via one or more sensors; the system that determines a current location of a vehicle via the one or more sensors, one or more possible routes to the desired destination, and route energy requirements for each of the one or more possible routes; the system that then selects one or more routes based on the one or more energy characteristics about the one or more batteries and the route energy requirements.
In performing additional search in response to amended claims, the examiner was able to find the closest prior art of record, which are Wang (Pub. No.: CN 104848868A) and Gilman (Pub. No.: US 2012/0179420A1) taken either individually or in combination with other prior art of Pease (Pub. No.: US 2010/0138142A1), Taguchi (Pub. No.: US 2011/0032110A1), Stahlin (Pub. No.: US 2015/0204683A1), 
In regards to claims 1-6 and 10, Lee (Pub. No.: US 2018/0173219A1), Wang (Pub. No.: CN 104848868A) and Gilman (Pub. No.: US 2012/0179420A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
determining an energy quantity stored in the energy storage unit before the vehicle reaches a branching point of a path driven on by the vehicle;
providing different direction options of the vehicle at the branching point, wherein each of the different direction options provides a route to an energy charging location;
determining a route to an energy charging location at which the energy storage unit can be charged wherein the determined route is associated with a respective selected direction option that starts at the branching point, which the vehicle is able to reach with a lowest expected energy requirement;
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YURI KAN, P.E./Primary Examiner, Art Unit 3662